Order unanimously affirmed, with costs to appellant. Memorandum: While Special Term made no determination'of adequate special circumstances as required by CPLR 3101 (subd. [a], par. [4]), we find sufficient evidence in the record to make such a determination, and we determine that such special circumstances exist as to require disclosure. (See Kenford Co. v. County of Erie, 41 A D 2d 586.) (Appeal from order of Erie Special Term denying motion for protective order.) Present — Marsh, J. P., Witmer, Cardamone, Simons and Henry, JJ.